NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 06a0145n.06
                          Filed: February 24, 2006

                                         No. 05-3096

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


GIGUIBA MAKHALOU,                              )
                                               )
       Petitioner,                             )
                                               )    ON PETITION FOR REVIEW OF AN
v.                                             )    ORDER OF THE BOARD OF
                                               )    IMMIGRATION APPEALS
ALBERTO R. GONZALES, Attorney General          )
                                               )
       Respondent.                             )


Before: KENNEDY, COOK, and GRIFFIN, Circuit Judges.


       COOK, Circuit Judge. Giguiba Makhalou, a native of Guinea, challenges the denial of his

application for asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). An immigration judge (IJ) denied his application on credibility grounds. Because

Makhalou suffered no due process violation and because substantial evidence supports the Board

of Immigration’s (BIA) decision, we deny the petition for review.


                                               I


       On May 24, 2001, Makhalou entered the United States without a valid entry document.

When the government initiated removal proceedings against him, Makhalou conceded removability

but applied for asylum, withholding of removal, and protection under CAT. In his application,

Makhalou described the following events to support his claim.
No. 05-3096
Makhalou v. Ashcroft

       Makhalou and his father were members of the Rassemblement Pour La Guinee (RPG), a

political party headed by Alpha Conde. On December 14, 1998, Conde lost the presidential election

to Lansana Conte of the Party for Unity and Progress (PUP). Following the election, Conde was

arrested. Makhalou’s father was also arrested, apparently for supporting Conde during the election.


       While his father was in jail, Makhalou opened his father’s shop, and within minutes, a group

of people appeared at the shop, ordering Makhalou to close it, insulting the customers, and throwing

stones. When Makhalou tried to stop them, violence erupted, and the Beret Rouge, a government

security force, arrived at the scene to investigate. As they arrived, the crowd fled and Makhalou fell,

injuring his left hand. He was then arrested and detained at Camp Alpha Yaya.


       At Camp Alpha Yaya, Makhalou was interrogated, tortured in an electric chair, beaten

brutally once a week, and given food once every three days. He was also forced to sign a paper

declaring that he intended to undermine Conte’s presidency and that he was at his father’s shop on

the day of his arrest as part of a group supporting Conde. After spending a year incarcerated at

Camp Alpha Yaya, Makhalou escaped by pretending to be dead in his cell. Believing that he was

dead, the soldiers disposed of his body in a body bag. He left Guinea for the United States on May

23, 2001. In his application, Makhalou alleged that if he returned to Guinea, he would be arrested,

imprisoned, tortured, and sexually abused.


       After a hearing, the IJ denied Makhalou’s application and requests for relief, finding his

testimony not credible. Makhalou appealed to the BIA, challenging the adverse credibility


                                                 -2-
No. 05-3096
Makhalou v. Ashcroft

determination and claiming that the interpreter mistranslated his testimony during the asylum

hearing in violation of his Fifth Amendment due process rights. The BIA affirmed the credibility

determination and rejected the due-process claim. On appeal to this court, Makhalou reasserts the

same arguments.


                                                 II


       We review the constitutional claim de novo, Vasha v. Gonzales, 410 F.3d 863, 872 (6th Cir.

2005), and review the BIA’s adverse credibility determination for substantial evidence, reversing

only if “any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §

1252(b)(4)(B); Yu v. Ashcroft, 364 F.3d 700, 703 (6th Cir. 2004).


                                                A.


       In reviewing Makhalou’s due-process claim, we consider whether the IJ afforded him “a full

and fair hearing.” Castellano-Chacon v. INS, 341 F.3d 533, 553 (6th Cir. 2003). Makhalou

contends that several passages in the transcript establish that the interpreter was incompetent,

depriving him of a fair hearing. The poor translation, he explains, precluded him from “reasonably

presenting his case.”


       We discern no translation error. Although Makhalou directs us to passages of the transcript

where his responses to questions are awkward and inconsistent, we are satisfied that those responses

are not the result of translator incompetence. Makhalou, moreover, fails to explain “how these


                                               -3-
No. 05-3096
Makhalou v. Ashcroft

passages should have been interpreted” and “how any of the passages, if interpreted [differently],

would have eliminated the inconsistencies identified by the IJ or would have rectified the

implausible nature of some of his allegations.” Filipi v. Gonzales, 127 Fed. Appx. 848, 851 (6th Cir.

2005). Because Makhalou failed to establish that the interpretation services provided to him denied

him a full and fair hearing, we reject his due-process claim.


                                                 B.


       Makhalou next challenges the IJ’s adverse credibility determination. In reviewing credibility

determinations, we consider only those discrepancies between Makhalou’s testimony and his

application “that go to the heart of [his] claim.       They ‘cannot be based on an irrelevant

inconsistency.’” Sylla v. INS, 388 F.3d 924, 926 (6th Cir. 2004) (quoting Daneshvar v. Ashcroft,

355 F.3d 615, 619 n.2 (6th Cir. 2004)). Though minor and irrelevant inconsistencies may not

constitute the basis for an adverse credibility determination, the “cumulative effect” of minor

inconsistencies may lend support to other grounds for an adverse credibility determination. Yu, 364
F.3d at 704.


       Makhalou claims that the IJ erred by basing the credibility determination on discrepancies

that were immaterial to his claim. The IJ noted several inconsistencies between Makhalou’s

application and testimony, but relied upon four in particular: (1) whether Makhalou fell because he

tripped over a woman or because a soldier pushed him; (2) whether his mother was a PUP member;




                                                -4-
No. 05-3096
Makhalou v. Ashcroft

(3) whether he went directly to Camp Alfa Yaya after being arrested; and (4) whether he was

arrested on December 15, 2000.


       First, Makhalou alleged in his application that, upon fleeing his father’s shop, a soldier

pushed him, causing him to fall and injure his hand. The IJ found that this allegation contradicted

Makhalou’s testimony at the asylum hearing that he fell by tripping over a woman. Although a clear

discrepancy exists between the two accounts, the IJ erred in relying upon the discrepancy; whether

a soldier pushed Makhalou or he tripped over a woman does not bear upon his central claim that he

and his father were imprisoned and beaten for supporting the RPG. See Sylla, 388 F.3d at 926

(holding that the court considers discrepancies that “go to the heart” of the alien’s claim). Nor can

changing his testimony from being pushed by a soldier to tripping over a woman be considered an

attempt to embellish his past persecution to increase his chances of being granted asylum. See

Daneshvar, 355 F.3d at 623 (“If discrepancies cannot be viewed as attempts by the applicant to

enhance his claims of persecution, they have no bearing on credibility.”) (quotation marks and

citations omitted).


       Second, the IJ found it not credible that Makhalou alleged in his application that his mother

was a member of the Union for Progress and Renewal (UPR), but later testified at the removal

hearing that his mother was a member of the PUP. Whether his mother was a member of the PUP

or the UPR is immaterial to Makhalou’s claim of having been imprisoned and beaten for his and his

father’s support of the RPG, and thus is insufficient to undermine that claim. See Sylla, 388 F.3d at

926 (deciding that the IJ may not base a credibility determination on irrelevant inconsistencies).

                                                -5-
No. 05-3096
Makhalou v. Ashcroft

        Third, the IJ found that Makhalou alleged in his application that “he went directly to Camp

Alfa [Y]aya after his arrest,” but contradicted this statement when he testified at the hearing that he

was held in a shack for three days before being transferred to Camp Alfa Yaya. The record reflects,

however, that the two statements are consistent. In his application, Makhalou does not say that he

went directly to Camp Alfa Yaya after his arrest. And although Makhalou omitted that he was held

in a shack for three days before being arrested, this omission in no way indicates that Makhalou’s

testimony was untruthful. See Liti v. Gonzales, 411 F.3d 631, 637 (6th Cir. 2005). Omissions of

details from a petitioner’s application that are more fully explained at a hearing are not

inconsistencies upon which an IJ can rest an adverse credibility determination. Id. at 638.


        Fourth, the IJ found Makhalou’s testimony regarding the date of his arrest inconsistent.

During the removal hearing, Makhalou initially testified that he was arrested on December 15, 2000.

He later contradicted this account by testifying that he left Camp Alfa Yaya on May 18, 1998, that

he was arrested after his father’s arrest in December 1998, and that he went to Camp Alfa Yaya on

May 15, 1998 and left on May 18, 2001. These inconsistencies are not only clear, but are also

material, bearing directly upon the persecution Makhalou claims to have suffered.                Such

inconsistencies are a subject upon which the IJ properly relied in determining that Makhalou lacked

credibility.


        In light of our finding that the inconsistencies are central to Makhalou’s claim, we cannot

say that any reasonable adjudicator would be compelled to reach a credibility determination contrary

to that of the IJ. See 8 U.S.C. § 1252(b)(4)(B); Yu, 364 F.3d at 703. The inconsistencies suffice to

                                                 -6-
No. 05-3096
Makhalou v. Ashcroft

uphold the adverse credibility determination. See Madilu v. Gonzales, 155 Fed. Appx. 874, 879 (6th

Cir. 2005) (“Even were this Court to conclude that the immigration judge had unjustifiably relied

on these difficulties with Petitioner’s application, the clear impeachment of Petitioner on the stand

would be sufficient, standing alone, for a trier of fact to make an adverse credibility

determination.”). Accordingly, we affirm.


                                                 C.


       Makhalou next argues that the IJ erred by denying him asylum and withholding of removal

on the basis of past persecution. To be eligible for asylum, Makhalou must show that he meets the

statutory definition of a refugee: one who “is unable or unwilling to return to” his country “because

of persecution or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). The

burden falls on Makhalou, as the applicant, to show that he meets this definition.


       Makhalou contends that he meets the definition because he proved he suffered past

persecution and therefore is entitled to a presumption of a well-founded fear of future persecution.

See 8 C.F.R. § 208.13(b)(1). Neither the IJ nor the BIA, however, credited his testimony of past

persecution, and because substantial evidence supports that determination, Makhalou failed to meet

the standards for asylum relief. Having failed to meet the standards for asylum, Makhalou

necessarily fails to meet the more stringent standards for withholding of removal. Hassan v.




                                                -7-
No. 05-3096
Makhalou v. Ashcroft

Gonzales, 403 F.3d 429, 435 (6th Cir. 2005). We therefore affirm the denial of asylum and

withholding of removal.


                                                  D.


       Finally, we reject Makhalou’s assertion that the IJ erred by failing to analyze his eligibility

for CAT relief. First, the IJ explicitly discussed in his opinion that even if Makhalou were credible,

he failed to meet his burden of establishing eligibility for CAT relief. Second, the IJ predicated his

decision to deny Makhalou CAT relief on his adverse credibility determination, a determination

supported by substantial evidence. Lack of credibility is dispositive of all forms of relief, including

CAT relief. Id. Simply put, the record does not support Makhalou’s assertion.


                                                  VI


       For these reasons, we deny the petition for review.




                                                 -8-